       Case 2:18-cv-03317-ILRL-KWR Document 43 Filed 07/29/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

EVELINA HARRIS AND                                                        CIVIL ACTION
WINTHROP CARRIE

VERSUS                                                                    NO. 18-3317

CELADON TRUCKING                                                          SECTION: “B”(4)
SERVICES, INC., ET. AL.
                                           ORDER

       Considering defendants Celadon Trucking Services, Inc., ACE

American       Insurance       Company,    and       Marvin       Register’s       “Unopposed

Motion to Continue Trial and Pre-Trial Deadlines” (Rec. Doc.

42),     and     upon    finding    good        cause,      but    only     for    extending

pretrial deadlines,

        IT IS ORDERED that the motion to continue trial is DENIED. IT

IS FURTHER ORDERED that no later than                     August    12,    2019,    parties’

counsel shall confer and propose new dates for final pretrial

conference        and     deadlines       for       all    remaining       pretrial      work,

motions,       etc.     Given    alleged    noncompliances            in    the    discovery

process     by    various       persons    and      entities       and     the    absence   of

formal      motions       to     compel     and           for    sanctions        for    noted

noncompliances,          parties    are    reminded         of    their    obligations      to

timely     seek       formal    court     relief.         Informal       efforts    to    seek

compliance have apparently been unavailing.

         New Orleans, Louisiana this 29th day of July, 2019

                                           ___________________________________
                                           SENIOR UNITED STATES DISTRICT JUDGE


                                                1
